703 N.W.2d 817 (2005)
SESSA v. CHARTER TP. OF HARRISON.
No. 127903.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 127903, COA: 249485.
On order of the Court, the application for leave to appeal the January 4, 2005 judgment of the Court of Appeals and the motion for leave to file brief amicus curiae are considered. The motion to file brief amicus curiae is GRANTED. The application for leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.